DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/27/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious an aerosol generating apparatus comprising: a heater housing for accommodating a cigarette and including at least one air circulation hole provided around an inlet through which the cigarette is inserted; and at least one air circulation groove extending along a lengthwise direction in at least a portion of an inner wall of the heater housing and connected to the air circulation hole; and a heater assembled in the heater housing, wherein an air circulation space is formed between an outer surface of the heater and the air circulation groove, wherein a first airflow path formed by the air circulation space and the air circulation hole for cooling the heater does not meet a second airflow path formed between an inside of the heater and an outside of the aerosol generating apparatus for an inhalation of an aerosol generated from the cigarette.

In combination with all the limitations recited in the independent claim 9, the prior art of record does not anticipate nor render obvious an aerosol generating apparatus comprising: a first region accommodating and heating a cigarette which is a solid aerosol generating source; and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831